JS 44 (Rev, 10/20)

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the fi
provided by local rules of court. This form, approved by the Judicial Conference of the United States

purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS
KAREN NICH

(b) County of Residenc

CIVIL COVER SHEET

ELSON

e of First Listed Plaintiff m
(EXCEPT IN U.S, PLAINTIFF CASES)

NJ

(c) Attorneys (Firm Name, Address, and Telephone Number)

Olugbenga O.

Abiona, 2156250330

P.O. Box 3326, Cherry Hill, NJ 08034

ling and service of pleadings or other papers as required by law, except as
in September 1974, is required for the use of the Clerk of Court for the

DEFENDANTS
SEPTA

County of Residence of First Listed Defendant
(IN U.S. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

NOTE:

Attorneys (If Known)

 

 

I. BASIS OF JURIS
C1

DICTION (Place an “x” in One Box Only)

 

Ill. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)

 

 

     

 

 

 

 

 

   

 

 

    

 

  

 

 

 

 

 

   

 

 

 

 

U.S. Government [x]3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State (11 (2) 1 Incorporated or Principal Place C14 (4
of Business In This State
[2 U.S. Government [-]4 Diversity Citizen of Another State [2 [) 2 Incorporated and Principal Place = [] 5 (ES
Defendant (Indicate Citizenship of Parties in Item HI) of Business In Another State
Citizen or Subject of a L]3 [1] 3. Foreign Nation Lle (le
Foreign Country
IV. NATURE OF SUIT (race an “x” in One Box Only) Click here for: Nature of Suit C
| CONTRACT TORTS, bet : [BANKRUPTCY )
110 Insurance PERSONAL INJURY PERSONAL INJURY i 625 Drug Related Seizure 422 Appeal 28 USC 158 375 False Claims Act
120 Marine 310 Airplane | 365 Personal Injury - of Property 21 USC 881 423 Withdrawal 376 Qui Tam (31 USC
130 Miller Act 4 315 Airplane Product Product Liability |_]690 Other 28 USC 157 3729(a))
140 Negotiable Instrument Liability [_] 367 Health Care/ |] 400 State Reapportionment
[| 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical 3 410 Antitrust
& Enforcement of Judgment} Slander Personal Injury 820 Copyrights |_| 430 Banks and Banking
15] Medicare Act 330 Federal Employers’ Product Liability 830 Patent |_| 450 Commerce
152 Recovery of Defaulted Liability Cc 368 Asbestos Personal 835 Patent - Abbreviated |__| 460 Deportation
Student Loans 340 Marine Injury Product New Drug Application |_| 470 Racketeer Influenced and
(Excludes Veterans) 345 Marine Product Liability 840 Trademark Corrupt Organizations
CL] 153 Recovery of Overpayment Liability PERSONAL PROPERTY ce = 880 Defend Trade Secrets | 480 Consumer Credit
of Veteran’s Benefits 350 Motor Vehicle 370 Other Fraud 710 Fair Labor Standards Act of 2016 (15 USC 1681 or 1692)
[_] 160 Stockholders’ Suits n 355 Motor Vehicle H 371 Truth in Lending Act |_| 485 Telephone Consumer
[_] 190 Other Contract Product Liability [__] 380 Other Personal | ]720 Labor/Management : Protection Act
195 Contract Product Liability | 360 Other Personal Property Damage Relations 861 HIA (1395ff) 490 Cable/Sat TV
196 Franchise Injury C] 385 Property Damage 740 Railway Labor Act 862 Black Lung (923) 850 Securities/Commodities/
| 362 Personal Injury - Product Liability 751 Family and Medical 863 DIWC/DIWW (405(g)) |_ Exchange
Medical Malpractice Leave Act 864 SSID Title XVI |_| 890 Other Statutory Actions
REAL PROPERTY TS” ON I ‘ T1790 Other Labor Litigation T | 865 RSI (405(g)) | 891 Agricultural Acts
io 210 Land Condemnation |_| 440 Other Civil Rights Habeas Corpus: P1791 Employee Retirement |] 893 Environmental Matters
[ ] 220 Foreclosure |_| 441 Voting 4 463 Alien Detainee Income Security Act x (SUITS 895 Freedom of Information
230 Rent Lease & Ejectment -| 442 Employment 310 Motions to Vacate 870 Taxes (U.S. Plaintiff Act
240 Torts to Land 443 Housing/ Sentence or Defendant) 896 Arbitration
ae Tort Product Liability Accommodations [_] 530 General [-] 871 IRS—Third Party 4 899 Administrative Procedure
|_| 290 All Other Real Property | | 445 Amer. w/Disabilities - | 535 Death Penalty IMM SRE 26 USC 7609 Act/Review or Appeal of
Employment Other: 462 Naturalization Application Agency Decision
r] 446 Amer. w/Disabilities -[/ |] 540 Mandamus & Other 465 Other Immigration | 950 Constitutionality of
Other 550 Civil Rights Actions State Statutes
| 448 Education 555 Prison Condition
560 Civil Detainee -
Conditions of
Confinement

 

 

 

 

V. ORIGIN (Place an “X” in One Box Only)

1 Original 2 Removed from 3 Remanded from =] 4 Reinstated or CO 5 Transferred from 6 Multidistrict 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

VI. CAUSE OF ACT

ION

Brief description of cause:
Retaliation for engaging in protected activities

 

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
Civil Rights Act, Title VIl, 42 USC Section 2000e-5 et seq

 

 

 

 

 

 

 

 

MAG. JUDGE

VII. REQUESTEDIN = [] CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: [xlyes []No
VI. RELATED CASE(S)
(See instructions):
IF ANY JUDGE at DOCRET NUMBER
DATE SIGNATURE OF ATTORNEY OF ——
4/21/2021
FOR OFFICE USE ONLY et
RECEIPT # AMOUNT APPLYING IFP jUDG

 

—_——$ @@ qo
UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DESIGNATION FORM
(to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)
Address of Plaintiff: Sicklerville, NJ

 

Address of Defendant: 1234 Market Street, Philadelphia, PA 19107

 

Place of Accident, Incident or Transaction:

 

 

RELATED CASE, IF ANY:
Case Number: Judge: Date Terminated:

Civil cases are deemed related when Fes is answered to any of the following questions:

 

 

1. Is this case related to property included in an earlier numbered suit pending or within one year Yes No
previously terminated action in this court?

 

 

 

 

2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes No
pending or within one year previously terminated action in this court?

 

 

 

 

 

S| IN] US

3. Does this case involve the validity or infringement of a patent already in suit or any earlier Yes No
numbered case pending or within one year previously terminated action of this court?

 

 

 

 

 

 

 

 

4. Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes No |
case filed by the same individual?

 

 

   

I certify that, to my knowledge, the within case Lis / E] is not
this court except as noted above.

\ =
pare 94/21/2024 Ne f= 57026
Attormey-at-Lim ro SEPheetrrtiff— Attorney LD. # (if applicable)

    

erated ty any case now pending or within one year previously terminated action in

 

 

 

CIVIL: (Place a ¥ in one category only)

 

A, Federal Question Cases: B. Diversity Jurisdiction Cases:
le] Indemnity Contract, Marine Contract, and All Other Contracts [] 1. Insurance Contract and Other Contracts
L] 2. FELA [] 2. Airplane Personal Injury
C] 3. Jones Act-Personal Injury [CL] 3. Assault, Defamation
C] 4. Antitrust LJ 4. Marine Personal Injury

5. Patent [] 5. Motor Vehicle Personal Injury
LK 6. Labor-Management Relations [] 6. Other Personal Injury (Please specify):
7. Civil Rights [] 7. Products Liability
[1 8. Habeas Corpus [] 8. Products Liability — Asbestos
A 9. Securities Act(s) Cases [] 9. All other Diversity Cases

10. Social Security Review Cases (Please specify):
[] 11. All other Federal Question Cases

(Please specify):

 

 

 

 

ARBITRATION CERTIFICATION
(The effect of this certification is to remove the case Srom eligibility for arbitration.)

, Olugbenga Abiona, Esq.

, counsel of record or pro se plaintiff, do hereby certify:

 

 

Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my Knowledge and belief, the damages recoverable in this civil action case
exceed the sum of $150,000.00 exclusive of interest and costs: ;

 

 

——_

 

U’| Relief other than monetary damages is sought.

 

 

 

 

DATE: 04/21 12021 Sigh hers #applicable 57026

Attorney-at-Law / PY Se Plaintiff Attorney I.D. # (if applicable)

 

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

 

Civ. 609 (3/2018)

 
IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

CIVIL ACTION No.

KAREN NICHELSON

Plaintiff,

Vs.

SEPTA

Defendant

COMPLAINT AND JURY DEMAND
INTRODUCTION

l. Plaintiff in the above captioned matter, claims a sum in excess of One Hundred Thousand

Dollars ($100,000.00) in damages and upon her causes of action, avers as follows:

Zi This action for monetary damages and other appropriate relief is brought by Plaintiff to
redress violations by Defendant Southeastern Pennsylvania Transportation Authority (hereinafter
“SEPTA”), of rights secured to Plaintiff by the laws of the United States of America and the
Commonwealth of Pennsylvania.

3. This action arises under the Civil Rights Act, Title VII and the Pennsylvania Human
Relations Act, (PHRA), which prohibit retaliation because an employee engages in protected
activities under these statutes, and is brought by Plaintiff to redress arbitrary, malicious, reckless,
improper, unlawful, willful, and deliberate retaliatory actions by SEPTA.

II. JURISDICTION AND VENUE

4. The jurisdiction of this Court is invoked pursuant to Title 28 U.S.C. $1331, which
provide for the original jurisdiction of Plaintiff's claims arising under the laws of the United
States of America. On March 1, 2021, the United States EEOC issued Plaintiff a right to sue

letter to take her claims to court. (See attached copy).
5. The venue of this Court is proper pursuant to the dictates of Title 28 U.S.C. §1391 (c).

Il. PARTIES
6. Plaintiff, Karen Nichelson is a citizen of the United States, who currently resides in
Sicklerville, New Jersey.
‘s Defendant, SEPTA, is a municipal agency, with its offices located at 1234 Market Street,
Philadelphia, PA 19107.

IV. BRIEF STATEMENT OF FACTS

8. Plaintiff has been employed with SEPTA for about 20 years.
y, On or about February 10, 2008, Plaintiff was promoted to the position of Transportation
Manager.
10. On or about March 11, 2019, Plaintiff filed a Charge of race and sex discrimination
against SEPTA with the EEOC under Charge Number 530-2019-02523, where she complained
of racially and gender motivated disciplinary action taken against her by SEPTA’s Assistant
Director Michelle Norman, Director Michael Lyles and Senior Director Brian Naldzin.
11. Plaintiff had complained that her Caucasian colleague, John Middlebrook and Hispanic
colleague, Carlos Guillen, were been treated more favorably than her by her supervisors with
regards to application of disciplinary actions.
12. On January 18, 2020, at approximately 10:40am, Michelle Norman sent Plaintiff home
midway through her shift, resulting in loss of 2 hours of pay that day to Plaintiff. Plaintiff was
denied due process, suspended on the spot, without any proper investigation, but based on
assumptions.
13, On January 27, 2020, Supervisor Leon Wakefield was back filling as Chief Car 10.

Plaintiff told him that she may have to leave because she had an appointment. Bill Thornton
called Plaintiff on her personal device yelling in her ear, stating; “Is it something that you want
to tell me?” Plaintiff put the phone on speaker inside Car 24,, and heard Bill Thornton state,
“Nick we ain't doing this...you need to go through me, I'm in charge of the time around here”.
Plaintiff never had any problem leaving early prior to this incident.

14. On or about January 29, 2020, Michelle Norman went to Plaintiffs work location, Car
24/ Frankford Terminal. She had papers with her, a written warning/suspension issued to
Plaintiff. Norma threw these papers on Plaintiff's desk, in an antagonistic manner, and told
Plaintiff to sign them. Norman then stated, “It don't (sic) matter whether you sign them or not
it's going in your file...I told you that you can't win!”

15. Following this incident, Plaintiff was repeatedly skipped over for overtime for months,
losing income.

16. | On about the end of January 2020, Plaintiff asked Mike Lyles for her years of service
Certificate. Plaintiff told Lyles that she had almost 20 years of service soon and never received
her 5,10, and 15 years of service certificate like everybody else. Lyle responded, “You'll get
them; that's if I don't fire you first!”

17. On February 13, 2020, Plaintiff filed an EEO/AA complaint of retaliatory harassment,
disciplinary actions, denial of overtime and suspension with SEPTA’s EEO/AA/ER Department.
Plaintiff had contacted SEPTA’s EEO Department and left voice messages on March 2019 and
January 2020 regarding the treatment she was receiving from her supervisors, but received no
response,

18. On Saturday, February 22, 2020, approximately 6:58am, Plaintiff was instructed via her
personal device of an RDT at FTC. Plaintiffs location at the time was Oxford Valley Mall.

There was a Car 21 that day, Pamela Terrell, which FTC would have been her zone to handle the
job. Plaintiff accepted the assignment although she was approximately a half hour away. All
the vehicles have GPS on them and the Chief supervisors are able to see the Transportation
Manager’s location.

19. On February 28, 2020 an appeal hearing of Norman’s disciplinary action was conducted,
with Laila Burns, a member of SEPTA’s EEO/AA/ER Office present. At this hearing Burns told
Plaintiff that Michelle Norman “has the final say in this manner... It's final... And this is the last
step of grieving this incident”. Burns had a smirk on her face at the time she made this comment
to Plaintiff.

20. Plaintiff was persistently subjected to retaliatory actions by her supervisors that were
condoned by SEPTA’s EEO Department.

21. On March 1, 2020, a job was given out by control center on Verree Road and Bloomfield,
and another supervisor had already accepted the assignment; Plaintiff gave her location of
Oxford Valley Mall. However, Bill Thornton called Plaintiff's personal cell phone yelling and
stating, “Drop down and go to that job!” although this location was not at Plaintiffs work zone.
2a. On March 9, 2020 at approximately 11:07a.m., Chief O'Connell called Car 31 Jay Carter.
He told Kevin to stand by but did not have him go home.

23. On March 11, 2020, at approximately 10:20 a.m., Michelle Norman called Plaintiff over
the air and requested Plaintiff to meet her at the blockers booth, where she told Plaintiff to sign
her decision of Plaintiffs appeal hearing. Plaintiff signed and noted that she didn’t agree with the
decision. Norman stated to Plaintiff, with the intent to humiliate her, “I told you before you can't

win”, and drove away.
24. _ Plaintiff was continuously denied overtime and started being excluded from events, meet
up after work, parties that SEPTA was having for Managers that Plaintiff was previously invited
to.

25. On March 18, 2020, Michelle Norman and Mike Lyles called Plaintiff over the air. Mike
Lyles then called the booth stating, “I need you to come up to Wyoming”. Plaintiff told him that
she was not working up there and that she was Car 24 that day. Lyle stated, “I'm giving youa
direct order to be here in 20 minutes!” Plaintiff drove her personal car to 3rd and Wyoming.
Andrea Boardley was also in Lyle's office. He stated “when your Chief tells you to do
something you do it. If you don't like it around here you know what you can do”. Mike Lyles
stated, “From this day forward you are not to go to Oxford Valley mall unless you are called to
go there period”. Plaintiff asked, “Why not, that's my zone?” Lyle yelled, “Because I said so!”
26. On April 27, 2020, Plaintiff's first day back after being quarantined, Plaintiff asked her
supervisors for the PPE supplies. Bill Thornton stated, “I don't know... now who are you going
to call to represent you now. Folger is gone”.

ees On May 13, 2020, at approximately 1:30 p.m., Bill Thornton came on the air and thanked
several managers who worked the Terminal during the Covid-19 pandemic. He mentioned
several managers’ names and purposely didn't mention Plaintiff's name, who was also working
the Terminal during the Covid-19 pandemic.

28. On July 17, 2020, at approximately 7:32 a.m., a job came out at Penn & Pratt Streets
Terminal area. Bill Thornton called Plaintiffs personal phone and told her to go to the job
although and he stated that there was a terminal supervisor already at the scene. Plaintiff then
called the new Senior Director Tom Marcucci to inform him of the ongoing harassment Plaintiff

was being subjected to by upper management. Marcucci stated that he would to talk to Bill
Thornton. But told Plaintiff she should just go to the job. At about 10:24 a.m. same day,
Plaintiff received another call from Bill Thornton, yelling and saying, “Why did you tell Tommy
that I treat you unfair... You're always starting shit”.

29. On July 23, 2020, at approximately 9:20 a.m., out of nowhere, Plaintiff received a call
from Chief Kevin O'Connell, who told Plaintiff to stay out of the Terminal. Plaintiff asked

if someone had lodged a complaint against her. But O’Connell said, “No, I'm telling you just
stay out of the Terminal.

30. Following Plaintiff's protected activities under the applicable statutes she was subjected
to persistent animosity and antagonistic conduct by her supervisors. Plaintiff asserts that she has
been subjected to retaliatory harassment and hostile work environment, retaliatory disciplinary
actions and suspension, retaliatory denial of overtime and work assignments in violation of Title
VII and the PHRA because she engaged in protected activities under these statutes.

¥: STATEMENT OF CLAIMS

COUNT ONE - TITLE VII VIOLATION — RETALIATION

31. Plaintiff incorporates by reference all allegations alleged in paragraphs 1 through 30
above as if the same were fully set forth at length herein.

32. The acts and conduct of the Defendant SEPTA, through its officers, managers, directors,
supervisors, employees and agents as stated above where Defendant subjected Plaintiff to
retaliatory harassment and hostile work environment, retaliatory disciplinary actions and
suspension, retaliatory denial of overtime and work assignments were violations of
Plaintiff's rights under the Civil Rights Act, Title VIL.

33. Asa direct result of the said retaliatory practices of the Defendant, Plaintiff sustained loss

of wages and earnings, loss of benefits, loss of future earning power, loss of back pay,

6
a,

loss of front pay, interest due therein as well as mental anguish, emotional distress,
humiliation, and damages to reputation.

COUNT TWO - PHRA VIOLATION — RETALIATION

Plaintiff incorporates by reference all allegations alleged in paragraphs one 1 through 33
above as if the same were fully set forth at length herein.

The acts and conduct of the Defendant SEPTA, through its officers, managers, directors,
supervisors, employees and agents as stated above where Defendant subjected Plaintiff to
retaliatory harassment and hostile work environment, retaliatory disciplinary actions and
suspension, retaliatory denial of overtime and work assignments were violations of
Plaintiff's rights under the PHRA.

As a direct result of the said retaliatory practices of the Defendant, Plaintiff sustained loss
of wages and earnings, loss of benefits, loss of future earning power, loss of back pay,
loss of front pay, interest due therein as well as mental anguish, emotional distress,

humiliation, and damages to reputation.

VI. PRAYER FOR RELIEF

Wherefore, Plaintiff respectfully demands judgment against Defendant, and requests that

this Honorable Court:

A. Enter judgment against the Defendant for back pay, front pay, loss income, loss

benefits, pre and post judgment interests, costs of suit, compensatory damages, attorneys’ fees

and expert witness fees as permitted by law; and
B. Award such other relief as the Court may deem necessary and just, including but

not limited to an order to make whole.

JURY TRIAL DEMAND

Plaintiff demands a jury trial on all questions of fact raised by this complaint.

 

 

 

Olugbenga O. Abiona
ABIONA LAW, PLLC
P.O. Box 3326
Cherry Hill, NJ 08034
(215) 625-0330
Attorney ID #57026
Attorney for Plaintiff
Dated: April 21, 2021
